Citation Nr: 9902649	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-09 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
coccyx injury.  

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1991 to 
November 1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  

In September 1995 the RO denied the claim of entitlement to 
service connection for residuals of a coccyx injury as the 
in-service injury was found to be a temporary condition which 
resolved with treatment with no permanent disability shown at 
the time of separation.  The RO also denied the claim of 
entitlement to service connection for bilateral hearing loss 
as there was no evidence of record of current residuals of 
the claimed condition which were linked to active duty.  


FINDING OF FACT

The claims of entitlement to service connection for residuals 
of a coccyx injury and for bilateral hearing loss are not 
supported by cognizable evidence showing that the claims are 
plausible or capable of substantiation.


CONCLUSION OF LAW

The claims of entitlement to service connection for residuals 
of a coccyx injury and for bilateral hearing loss are not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background
Residuals of a coccyx injury

Review of the service medical records shows that no pertinent 
defects were noted on the report of the entrance examination 
conducted in February 1991.  

In November 1992, the veteran sought treatment for pain in 
the coccyx region after sliding into second base while 
playing baseball.  He noted immediate pain around the lower 
spine.  The assessment was contusion versus fracture of the 
coccyx.  The veteran was assigned to limited duties for 72 
hours.  

A report of an X-ray examination of the veteran's coccyx 
conducted in November 1992 is of record.  The impression from 
the X-ray was no evidence of radiographic abnormality and a 
normal coccyx.  

A treatment record dated later in November 1992 included the 
notation that the veteran was still experiencing coccygeal 
pain.  The assessment was coccygodynia.  

The veteran's coccyx was not evaluated on the separation 
examination which was conducted in October 1994.  

The veteran was afforded a local RO hearing in March 1996.  
He testified that he injured his coccyx when he slid into 
second base while playing baseball in 1992.  He had to be 
helped up after the slide because he could not walk or bend 
over.  He claimed that after the injury he was taken to his 
ships doctor and was informed that he had a fractured 
cochlea and nothing could be done for treatment.  He had 
experienced recurring stiffness in his lower back since the 
accident.  

The veteran reported that he was employed as a steel worker 
which entailed lifting heavy objects.  He thought that he 
sought treatment once or twice in-service following the 
original injury and treatment.  He took Motrin for his pain.  
He had difficulty sitting for long periods of time.  The pain 
did not radiate down his legs.  

The last time the veteran was treated in-service for his 
coccyx was in 1992.  He did not seek treatment after that 
time as he was informed that there was nothing that could be 
done.  He had to stop participating in many leisure time 
pursuits due to the pain in his coccyx.  He denied injuring 
his coccyx after active duty.  

The veteran was afforded a VA spine examination in June 1996.  
He reported that while on active duty he sustained a fracture 
of his tail bone while sliding into second base.  Subsequent 
to the injury he developed low back pain which had not been 
present prior to the injury.  It was noted that radiographic 
study of the coccyx was obtained.  The coccyx was 
unremarkable.  The pertinent diagnosis was old healed 
fracture of the coccyx by history.  It was the examiners 
opinion that the veteran's back complaints were not related 
to his coccyx.  

Bilateral hearing loss

No pertinent defects were noted on the report of the entrance 
examination conducted in February 1991.  The veteran's 
hearing acuity for pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
10
00
15
35
LEFT
05
05
00
00
10

Follow-up audiometric evaluation, also conducted in February 
1991 resulted in the following scores for pure tone 
thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
00
10
35
LEFT
08
05
00
00
15



Additional audiological evaluation was conducted in February 
1991.  At that time, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
0
15
20
LEFT
5
15
0
0
5

In March 1994, the veteran's hearing acuity for pure tone 
thresholds in decibels was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
00
20
30
LEFT
10
15
05
10
10

The veteran was enrolled in a hearing conservation program in 
October 1992.  In March 1994 he was fitted with ear plugs.  
The separation examination conducted in October 1994 did not 
evaluate the veteran's hearing.  

The veteran was afforded a local RO hearing in March 1996.  
He testified that he had had hearing problems prior to his 
start of service.  He was told that his hearing is not the 
best in the world.  While in the Navy, the veteran's 
principal duty was a pattern maker working in a wood shop.  
The woodshop was noisy due to various power tools and to 
hammering.  He wore hearing protection as required whenever 
possible.  He noticed decreased hearing in the right ear 
after his separation.  He did not have pain in his ears.  He 
did not have a history of ear infections.  He did not have 
his hearing tested after his discharge.  He testified that he 
would be willing to have his hearing tested.  


Criteria

The threshold question that must be resolved with regard to 
the claims is whether the veteran has presented evidence of 
well-grounded claims.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  

An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim that would justify a belief by a fair and 
impartial individual that the claim is plausible.  See 38 
U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The quality and quantity of the evidence required to 
meet this statutory burden of necessity will depend upon the 
issues presented by the claims.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).

In determining whether a claim is well grounded, the 
claimants evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

A claim for service-connection for a disability must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 .Vet. App. 223, 225 (1992) (absent proof of a 
present disability there can be no valid claim).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

Hearing status will be considered a disability for the 
purposes of service connection when the auditory thresholds 
in any of the frequencies of 500, 1,000, 2,000, 3,000, and 
4,000 Hertz is 40 decibels or greater; the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (1998).

The United States Court of Veterans Appeals (Court), in 
Hensley v. Brown, 5 Vet. App. 155 (1995), indicated that 
§ 3.385 does not preclude service connection for a current 
hearing disability where hearing was within normal limits on 
audiometric testing at separation from service.  


As stated by the Court, "[i]f evidence should sufficiently 
demonstrate a medical relationship between the veteran's in-
service exposure to loud noise and his current disability, it 
would follow that the veteran incurred an injury in service; 
the requirements of § 1110 would be satisfied."  Id. at 160 
(citing Godfrey v. Derwinski, 2 Vet. App. 352 (1992)).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Regulations provide that when entitlement to a benefit cannot 
be established without a current VA examination, and a 
claimant, without good cause, fails to report for such 
examination, the claim shall be denied.  38 C.F.R. § 
3.655(a)(b) (1998).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  Id.  
When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  Id.

General Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claims are well grounded; that is, that his 
claims are plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Consequently, the veterans lay assertions cannot constitute 
cognizable evidence, and as cognizable evidence is necessary 
for a well grounded claim, Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the absence of cognizable evidence 
renders a veterans claims not well grounded.

Analysis  Residuals of a coccyx injury

The Board finds the claim of entitlement to service 
connection for residuals of a coccyx injury to be not well-
grounded.  The veteran was treated in-service in November 
1992 for an injury to the coccyx which was described as a 
contusion.  X-rays taken at that time showed a normal coccyx.  
The last in-service complaint pertaining to the veteran's 
coccyx was in November 1992.  At that time, coccygodynia was 
assessed.  No coccyx injury was reported at the time of the 
veteran's separation examination which was conducted in 
October 1994.  

There is no evidence of record showing that the veteran 
currently has residuals of a coccyx injury as a result of 
active duty.  The Board notes physical examination of the 
veteran's coccyx conducted at the June 1996 VA examination 
was unremarkable.  The diagnosis at that time was old healed 
fracture of the coccyx by history.  No residuals of the 
coccyx injury were reported.  The Board points out that there 
is no X-ray evidence of record showing a fracture of the 
coccyx.  The veteran reported at the time of the June 1996 
examination that he had been diagnosed with such a fracture.  

As there is no evidence of record that the veteran has 
residuals of a coccyx injury as a result of active duty, the 
claim of entitlement to service connection for residuals of a 
coccyx injury must be denied as not well-grounded.  

Although the Board considered and denied the appellants 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the veteran has not been prejudiced 
by the decision.  This is because in assuming that the claim 
was well grounded, the RO accorded the appellant greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellants claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
residuals of a coccyx injury.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F. 3d. 1464 
(Fed. Cir. 1997).

As the veteran has not submitted a well grounded claim for 
service connection for a residuals of a coccyx injury, the 
doctrine of reasonable doubt has no application.

Analysis bilateral hearing loss  

The Board finds the veteran's claim of entitlement to service 
connection for hearing loss to be not well-grounded.  Review 
of the service medical records discloses that numerous 
audiological evaluations were conducted during active duty.  
However, only one of the audiological examinations reflected 
hearing loss per se for VA compensation purposes in 
accordance with the criteria under 38 C.F.R. § 3.385.  This 
was a 40 decibel reading at 500 Hertz which was included on 
the service entrance examination report.  Follow-up 
examinations conducted the same month resulted in findings of 
hearing acuity in the 500 Hertz range of 25 decibels and 15 
decibels.  The other in-service hearing examination conducted 
in March 1994 found that hearing acuity at 500 Hertz was 30 
decibels.  


The veteran testified that his hearing was deficient at the 
time of his entry into active duty.  There is no evidence of 
record showing that pre-existing hearing loss was aggravated 
by active duty.  

No post-service evidence has been associated with the claims 
file demonstrating that the veteran currently has hearing 
loss for VA purposes which was the result of active duty.  

The Board notes the veteran had been scheduled for 
audiological examinations in February 1997, June 1998 and 
September 1998.  The veteran had requested the February 1997 
and June 1998 examinations to be rescheduled but failed to 
appear for the subsequently rescheduled examinations.  The 
Board further notes that via correspondence dated in August 
1998, the RO informed the veteran of his failure to appear 
for two prior examinations and also of the fact that if he 
failed to appear without good cause for an examination, his 
claim would be evaluated based on the evidence of record.  
There is no communication from the veteran regarding why he 
missed the most recent examination scheduled in September 
1998.  

The Board finds there is no evidence of record demonstrating 
current hearing loss for VA purposes which has been linked to 
active duty.  The veteran failed to report for scheduled 
examinations without good cause.  When a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655(a)(b) (1998).  
The evidence of record does not provide competent evidence of 
current hearing loss for VA purposes.  

The Board acknowledges the testimony of the veteran as to his 
hearing difficulties.  However, service connection for 
hearing loss is determined by the criteria in 38 C.F.R. 
§ 3.385 and the veteran's testimony does not provide the 
evidence necessary for a grant of service connection for 
hearing loss under 38 C.F.R. § 3.385.  




The veterans claim that he has bilateral hearing loss 
secondary to noise exposure in service is predicated upon his 
own unsubstantiated opinion.  As it is the province of 
trained health care professionals to enter conclusions which 
require medical opinions as to causation, Grivois, the 
veterans lay opinion is an insufficient basis to find this 
claim well grounded. Espiritu, King.  Accordingly, as a well 
grounded claim must be supported by evidence, not merely 
allegations, Tirpak, the veterans claim for service 
connection for bilateral hearing loss must be denied as not 
well grounded.

The Board finds that the RO has advised the appellant of the 
evidence necessary to establish a well grounded claim, and 
the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997);  Epps v. Gober, 126 F.3d 1464 
(Fed.Cir. 1997).

As the veteran has not submitted a well grounded claim for 
service connection for bilateral hearing loss, the doctrine 
of reasonable doubt has no application.

The Court has held that if the appellant fails to submit a 
well grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).

The appellants representative contends that subsequent to 
the Courts decisions pertaining to this issue, VA expanded 
its duty to assist the appellant in developing evidence to 
include the situation in which the appellant has not 
submitted a well grounded claim.  Veterans Benefits 
Administration Manual M21-1, Part III, Chapter I, 1.03(a), 
and Part VI, Chapter 2, 2.10(f) (1996).

The appellants representative further contends that the M21-
1 provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 Manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Courts 
holdings on the issue of VAs duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).

The Board has determined, therefore, in the absence of well 
grounded claims for service connection for both residuals of 
a coccyx injury and bilateral hearing loss, VA has no duty to 
assist the appellant in developing his case.


ORDER

The veteran not having submitted well grounded claims of 
entitlement to service connection for residuals of a coccyx 
injury and for bilateral hearing loss, the appeals are 
denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
